DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5337173 A (Atsumi; Masakazu et al.)

    PNG
    media_image1.png
    613
    559
    media_image1.png
    Greyscale

Per claim 1, Atsumi teaches a substrate for a display device [inherent to support cell layers], the substrate comprising: image lines arranged at intervals in a first direction [32, the first direction is horizontal]; scanning lines arranged at intervals in a second direction intersecting the first direction [31, the second direction is vertical]; pixel electrodes arranged at intervals in the first direction and the second direction in rows and columns [figure 5 represents a portion within the entire pixel matrix] and each having an elongated shape extending in the [see figure 5 which shows horizontally elongated pixels electrodes 34]; a first switching element connected to one of two scanning lines sandwiching the pixel electrodes [see the TFT 33 at the upper right], one of the pixel electrodes that is located at an even-numbered position from an end in the first direction [first column of pixels on left is odd and the second column of pixels on the right is the even], and one of the image lines adjacent to the even-numbered pixel electrode [32 on the right]; and a second switching element connected to the other of the two scanning lines sandwiching the pixel electrodes [TFT lower left], one of the pixel electrodes that is located at an odd-numbered position from the end in the first direction [as defined above], and one of the image lines adjacent to the odd-numbered pixel electrode [32 on the left].  
Per claim 2, Atsumi teaches the substrate for a display device according to claim 1, wherein the scanning lines are disposed in pairs between the pixel electrodes adjacent to each other in the second direction [see figure 5, the pairs are the upper and lower scan lines that sandwich line 36], and the pairs of the scanning lines each include one connected to the first switching element and one connected to the second switching element [see figure 5, data lines 32], the image lines are disposed in pairs with two of the pixel electrodes adjacent to each other in the first direction therebetween, and the image lines are each connected to both the first switching element and the second switching element [see figure 5, left side and right side data lines].  
Per claim 3, Atsumi teaches the substrate for a display device according to claim 2, the substrate further comprising a capacitor line positioned in such a manner that the pixel electrodes are located between the capacitor line and the image lines in the first direction, the capacitor line partly overlapping the pixel electrodes [see capacitor line 36].  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5337173 A (Atsumi; Masakazu et al.)
Per claims 4-5, Atsumi teaches a display device comprising: the substrate for a display device according to claim 1, but lacks a counter substrate opposed to the substrate for a display device wherein the counter substrate includes color filters opposed to the pixel electrodes and arranged in the second direction, and the color filters adjacent to each other in the second direction have different colors.  However, common knowledge teaches counter substrate with color filters formed to have different adjacent colors in the vertical direction in order to enclose the cell, support the underlying layers and provide the display with color capabilities.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A DUDEK/Primary Examiner, Art Unit 2871